We do not think the fact that appellant was given the right to use the bathroom on the premises, of which the two rooms rented by him were a part, would give him any such right of control, care, and management as would justify this court in holding it a violation of law for the officers, under a search warrant directing them to search the property of his landlady, to have searched said bathroom in which was found a quantity of liquor in the personal possession of appellant at the time of the search. Appellant did not testify to and assert his ownership or control of said bathroom, and Mrs. Prichard, his landlady, testified repeatedly that all she rented to this appellant was two rooms, into which she never entered, and with which she had nothing to do. She testified in regard to the bathroom as follows: "He had nothing to do with the bathroom at all, only going in and out, he had the privilege of that just like the rest of us had, the other roomers." In another place she testified: "I had charge and possession of the bathroom, they used it the same as I did, we both used it, but it was in my charge and possession. All I rented to Whitlock was the two rooms."
The accused having requested the state's attorney to make a statement in the presence of the jury, in advance of the trial, as to what the state expected to prove, we see no ground for his objection as to what appears in said statement so made in response to said request.
We believe the case was correctly decided in the former opinion, and the motion for rehearing will be overruled.
Overruled.